Title: Abigail Adams to William Tudor, 15 October 1774
From: Adams, Abigail
To: Tudor, William


     
      Sir
      Braintree October 15 1774
     
     I received your very obliging Letter and thank you for the early intelligence of your designed Tour. I could wish to be a fellow Traveller with you; tho I cannot personally partake, of your joyful reception, I feel no small pleasure in the anticipation of yours.
     I commit to your care a Letter which I would not trust to any hand less safe than yours. You will carry it Sir with my tenderest regards and best wishes for our Common Friend.
     The esteem and regard you profess, both for Mr. Adams and myself, not only deserves, but most assuredly meets with a Reciprocal Return.
     I wish you a prosperous journey and a safe return that you may distinguish yourself in these perilous Times by arouseing your Ambition and animating your attention, even to the “Bareing your Bold Breast, and pouring your generous Blood” in defence of the just claims of your much injured Country. In the foremost rank of her Heroes may you obtain that glory which your merrit deserves, and live to see those Halcion Days when Ancient fraud shall cease, and returning justice lift aloft her scale. Then may you be a sharer in that Domestick felicity which gives Society its highest taste—
     
      “Well-orderd Home—with her (who e’re she be)
      Who by Submissive Wisdom, Modest Skill,
      With every gentle, care-eluding art
      Will raise the Virtues, animate the bliss
      And sweeten all the toils of Humane life.”
     
     
      That I may live to see you thus happy is the ardent wish of your assured Friend,
      Abigail Adams
     
     
      Be kind eno’ to inquire at Dr. Warrens if a Letter which I sent there last week has met with a conveyance.
     
    